BLUE, Acting Chief Judge.
Harold Dean Joe appeals the denial of his petition for writ of habeas corpus in which he challenges his convictions. We affirm by a written opinion in the vain hope that this will stem the endless flow of these meritless formula petitions. Mr. Joe contends, as do the numerous petitions which have proceeded his, that his convictions are fundamentally and constitutionally flawed because informations filed in his case charged that he “did,” rather than “allegedly,” commit certain crimes. As the State points out, a challenge of this type should be made on direct appeal. See Williams v. State, 547 So.2d 710 (Fla. 2d DCA 1989). Without even looking at the procedural problem presented by this case, there simply is no merit to this issue. We strongly suspect that some “legal expert” within the prison system is turning a tidy *56profit preparing these worthless petitions. We encourage prisoners to stop paying for this useless advice. If in fact the assistance in filing these petitions is free, Mr. Joe and the other prisoners are getting what they paid for and we will continue to summarily deny relief.
Affirmed.
CASANUEVA and STRINGER, JJ„ concur.